DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received March 17, 2022 are acknowledged.

Claims 2-4, 15, 16, 32, 36, and 40 have been canceled.
Claims 1, 6-8, and 17 have been amended.
Claims 1, 5-14, 17-31, 33-35, 37-39, and 41-49 are pending in the instant application.


Information Disclosure Statement
The IDS form received 3/17/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to dependency from a canceled claim has been withdrawn in view of the claim amendments received March 17, 2022 which obviate the dependency problem.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 1, 5-7, 9, 11, 12, 17-35, 37-39, 41-44, and 49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of applicant’s claim amendments received March 17, 2022 which adequately address the issues raised in the prior office action.

The rejection of claims 1, 4-14, 17-35, and 37-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received March 17, 2022 which adequately address the issues raised in the prior office action.
          

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The rejection of claims 1, 4-14, 17-21, 28, and 32-34 under 35 U.S.C. 102(a)(1) as being anticipated by Finney et al. (WO 2014/019727) has been withdrawn in view of applicant’s claim amendments received March 17, 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5-14, 17-31, 33-35, 37-39, and 41-49 are rejected under 35 U.S.C. 103 as being unpatentable over Finney et al. (WO 2014/019727).
Finney et al. disclose antibodies that bind FcRn as well as the administration of such antibodies to treat human diseases including ITP (see entire document, particularly the abstract, claims, and pages 33-36).  Notably, the antibodies disclosed by Finney et al. have the same sequences as those recited by SEQ ID number in the instant claims (see alignments provided as part of the office action mailed 9/20/2021), and note that as per the paragraph spanning page 2-3 of the instant specification as well as lines 15-17 of page 42 of the instant specification these sequences are those of rozanolixizumab/UCB7665.  Administered anti-FcRn antibodies are disclosed as being of various isotypes including IgG4P as well as antigen binding fragments including Fab (see for example pages 5-17).  Notably, the antibodies of Finney et al. are disclosed as binding with high affinity (i.e. 100pM or less) at both pH 6 and 7.4 (see for example page 19 as well as working examples 3-5) and as being administered as part of pharmaceutical compositions comprising additional active therapeutic agents (see particularly pages 28-33).  Dosing information including mass of administered drug, subcutaneous route of administration, and time intervals of repeated administration that meet the instant claim limitations are also disclosed (see particularly pages 29-31), with 20 mg/kg being administered intravenously as part of a working example (see particularly example 7).  It is also disclosed that dosing can be varied to best meet the needs of the patient, and that such optimization is routinely done by clinicians (see most particularly lines 16-25 of page 29). These teachings differ from the instant claimed invention in that the exact doses and time intervals as recited in the instant claims are not explicitly taught by Finney et al.
Given that Finney explicitly teach that administration of the same active agent (UCB7665/rozanolixizumab) for the treatment of the same disease (ITP) determining appropriate doses and time intervals between administrations is a matter of routine optimization of a results effective variable in order to best meet the needs of the patient, wherein the “results” are the ITP patient improving (i.e. being “treated”) and the variable being how much and when rozanolixizumab is to be administered in order to get the best result (i.e. appropriate improvement in the signs and symptoms of ITP in the treated patient).  Notably as is even taught by Finney et al. adjustments of dosage and frequency are routinely done by clinicians to optimize therapy (see most particularly lines 16-25 of page 29) and therefore artisans would enjoy a very reasonable expectation of success in doing so as said artisans already knows that rozanolixizumab is effective in treating ITP.  Applicant is further reminded that the courts have long ruled that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Additionally, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, given that the prior art teaches administering rozanolixizumab to treat ITP and that such administrations can be subcutaneous, and that such administrations can be varied to meet the needs of the patient, determining specific values such as those recited in the instant claims appears to involve no more than routine optimization to determine the best ways to implement the teachings of the prior art to best meet the needs of the patient.  Additionally, given the large array of drug dose values as well as time intervals recited in the instant claims, there does not appear to be any criticality to either the drug mass or time value as all such values are effective in treating ITP as is evidenced by the instant claims themselves.
      
Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. Applicant asserts that the claimed invention is not obvious, that the data of the instant specification is the first to demonstrate that anti-FcRn antibody is efficacious in the treatment of ITP in humans, and that “it was also determined that a subcutaneous dosing regimen was unexpectedly superior to an intravenous dosing regimen”  because it allows for higher doses.  Applicant argues that data from the Kiessling 2017 paper (not prior art as it published after the UK 1709554.8 foreign priority document was filed which appears to adequately support the inventions as presently claimed) indicates that rozanolixizumab could be administered at 7 mg/kg subcutaneously while the same dose (i.e. 7 mg/kg) intravenously administered had side effects and was discontinued.  Applicant argues the advantage of subcutaneous dosing is not taught in the art and therefore the rejection should be withdrawn.
	These arguments have been considered and are not persuasive.  It was known in the prior art that subcutaneous antibody dosing as compared to intravenous dosing reduces side effects as evidenced by Mao et al. (see entire document, particularly left column of page 2, and the paragraph spanning the left and right columns of page 8) and thus reduced side effect profile by switching to sc injection per se cannot reasonably be considered to be unexpected.  Further, applicant has argued that larger doses can be used yet the range of drug mass in the independent claim 1, i.e. 1-30 mg/kg, are disclosed by Finney et al., including the working examples wherein administration was performed, albeit intravenously.  It should be noted that data in the Kiessling 2017 paper for lower doses, such a 1 and 4 mg/kg as encompassed by the instant claims, do not appear to demonstrate any appreciable difference in observed side effects when comparing intravenous versus subcutaneous administration, and the Kiessling 2017 paper itself does not appear to anywhere state that unexpected results were obtained at 7 mg/kg subcutaneous as has been argued by applicant.  Further, example 2 of the instant specification sets forth a protocol for a dosing study but no data concerning side effects appears to be provided at any dosing level.  Applicant is reminded that as per MPEP 2145, attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  It should be pointed out that in addition to covering a wide array of drug doses in mass, the instant claims encompass a wide interval of times over which a mass of drug is administered and encompass administration of a broader genus of antibody products that just rozanolixizumab.  Specifically, while the CDRs recited in claim 1 are those of rozanolixizumab, the instant claims encompass variations in the structure of the framework regions as well as the Fc domain (such as IgG1, IgG4, and absent as would be in a Fab fragment) and such structural differences (especially the Fc) are known to alter pharmacological properties (see page 15 of the instant specification for example).  Thus, even if for the sake of argument only, applicant’s allegations concerning unexpected results concerning subcutaneous dosing at 7 mg/kg given once as a single injection of rozanolixizumab were persuasive, if such results truly were unexpected there does not appear to be any reason by artisans would expect such “unexpected” results to be applicable to other antibody drugs at other doses and other time intervals.  As discussed in the rejection, Finney et al. disclose administering the drug rozanolixizumab for treating ITP at does and times comparable to those presently claimed, subcutaneous administration of the drug, and the teaching that artisans are well versed in adjusting dosing parameters to best meet the needs of the patient.  Altering dosing to minimize side effects while effectively treating ITP very reasonably falls within optimization of results effective variables as the drug in question, the route of administration, and the disease being treated are all taught by Finney et al., and thus determining a dosing protocol (such as mass and timing) that best meets the needs of the patient is well within the purview of the ordinary artisan.   
The rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 5, 9, 11, 12, 17-35, 37-39, 41-44, and 49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,273,302 has been withdrawn in view of applicant’s claim amendments received March 17, 2022.
Specifically, the independent claim has been amended to require the administered anti-FcRn antibody to comprise biological sequences distinct from those of the ‘302 patent issued to UCB Biopharma.


Claims 1, 5-14, 17-31, 33-35, 37-39, and 41-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 20-23 of copending Application No. 16/271,086. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claimed invention is an obvious variant of the inventions of the copending application.
Specifically, the copending claims recite methods of administering antibodies that bind to FcRn for the purpose of treating various diseases including ITP (see all copending claims, most notably claim 23).  All such claims minimally require the administered antibody to have the six CDRs of UCB7665, with copending dependent claims recite the full length sequences of the UCB7665 antibody (i.e. see copending claim 11) as well as fragments thereof (see for example copending claim 6).  While the copending claims do not recite any values for the mass of antibody which is administered nor the time interval between administrations, it is obvious to artisans that in order to practice the copending claims a finite amount of drug actually has to be administered when the methods are actually performed on a patient.  Thus, artisans would be motivated to figure out using routine optimization how much antibody and when to give the antibody in order to best meet the needs of treating ITP in their patients, and would have more than a reasonable expectation of success in doing so as they know that the drug is effective in treating ITP as per the teachings of the copending claims, in particularly copending claim 23.  Applicant is reminded that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Therefore, given that the copending claims administer anti-FcRn antibodies defined by SEQ ID number to treat ITP that are the same as the instant application, determining specific values such as those recited in the instant claims which would be needed to actually perform an administration to a patient appears to involve no more than routine optimization to determine the best ways to implement the copending claimed treatment methods.  Additionally, given the large array of drug dose values as well as time intervals recited in the instant claims, there does not appear to be any criticality to either the drug mass or time value as all such values are effective in treating ITP as is evidenced by the instant claims themselves.
It is noted that none of the instant inventors are inventors listed on the copending application.  However, given that both the instant and copending application appear to be commonly assigned to UCB Biopharma the instant rejection has been set forth.  If the assignment data is incorrect, applicant is invited to clarify the matter in the written record.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant has acknowledged this provisional rejection and asks that it be held in abeyance until the indication of otherwise allowable subject matter.
Since applicant has not filed a terminal disclaimer the provisional rejection is maintained.


No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644